The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-16-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-12, 14-20 are rejected under 35 USC 102(a)(1) as being anticipated by Wolff et al. (hereinafter “Wolff”, US Patent Publication 2016/0088527 A1).

As per claims 1, 11, 17, Wolff discloses A user equipment, a media streaming network assistance node and media streaming method, comprising: 
a wireless interface over which communication with a radio access network is made for a media streaming session between the 10user equipment and a media streaming server, wherein the media streaming session is an end-to-end connection between the user equipment and the media streaming server via the radio access network (paragraphs [0011, 0017, 0056-57]); 

wherein, the user equipment receives, via the wireless interface, network assistance information from the radio access network for execution of the media streaming session (paragraphs [0012, 0034, 0058-60, 0067, 0076]); 

wherein the equipment executes logic to:
generate media streaming session related information from characteristics monitored during the media streaming session (paragraphs [0013, 0037, 0072]);

transmit the media streaming session related information over the wireless interface to the radio access network for generation of the network assistance information by the radio access network (paragraphs [0013, 0037, 0072, 0082]);

set a parameter for the media streaming session based on the network assistance infor15 mation (paragraphs [0012, 0041-42, 0076, 0081]).


Wolff does not explicitly disclose:
the media streaming session related information based on time-dependent changes of a buffer level during buffering in the media streaming session;
set parameters for the media streaming session based on the network assistance information, wherein the parameters include buffering parameters of a buffering 30 performed in the media streaming session;
wherein the network assistance information assists the user equipment in selecting at least a parameter of a buffering procedure the media streaming session.
However, the use and advantage of using such media streaming session related information and setting buffering parameters are well-known to one of ordinary skill in the art as evidenced by Kamp (paragraphs [0005, 0020, 0053-56, 0072, 0078, 0156]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Kamp’s media streaming session related information based on time-dependent changes of a buffer level during buffering in the media streaming session in Wolff’s equipment improving the behavior of the data stream transmission in an environment with temporary interruptions.

As per claim 2, Wolff discloses The user equipment of claim 1, wherein the user equipment generates a storage request including the media streaming session related information, the storage request causing storage of the media streaming session related information in a storage medium remote from the user equipment (paragraph [0045]).

As per claim 3, Wolff discloses The user equipment of claim 2, wherein the storage request causes a cellular network node of the radio access network to store the media streaming session related information in the storage medium (paragraph [0010]).

As per claims 30 5, 18, Wolff discloses The user equipment of claim 1, wherein the user equipment generates the media streaming session related information based on at least one of the following: 
- a maximum buffer level of the user equipment in the media streaming session, 
- a minimum buffer level of the user equipment in the media streaming session, PS15 0404US1 - 39 – 
- an average buffer level of the user equipment in the media streaming session, 
- a time between user equipment initiated buffer refills, 
- a number of segments per buffer refill, 
5 - a number of buffer underruns, 
- durations of each buffer underrun, 
- a quality of experience indicator in the media streaming session (paragraph [0057]). 

As per claim 6, Wolff discloses The user equipment of claim 1, wherein the network assistance information received by the user equipment is based on information associated with a previous media streaming session reported by the user equipment and/or information associated with the previous media stream20 ing session reported by at least one further user equipment different from the user equipment (paragraph [0060]).

As per claim 7, Wolff discloses The user equipment of claim 6, wherein the user equipment sets at least one parameter of a stream25 ing algorithm executed by the user equipment during the media streaming session based on the network assistance information received by the user equipment (paragraph [0068]).

As per claim 9, Wolff discloses The user equipment of claim 6, wherein the user equipment sets an initial media quality of the media streaming session (paragraph [0075]).
PS15 0404US1 -40-
As per claim 10, Wolff discloses The user equipment of claim 1, wherein the user equipment transmits, via the wireless interface, a network assistance request to obtain network assistance based on information collected by a media streaming network assistance node from at least one further user 5 equipment during previous media streaming sessions (paragraph [0080]).

As per claim 12, Wolff discloses The media streaming network assistance node of claim 11, wherein the at least one processor derives statistical information from 20 the media streaming session related information of a user equipment and further media streaming session related information received from a plurality of further user equipments (paragraph [0050]).

As per claim 14, Wolff disclose The media streaming network assistance node of claim 11, 30 wherein the network assistance information affects at least one of 
- a buffering procedure performed by the user equipment in the media streaming session; 
- an initial media quality selection of the user equipment in the media streaming session (paragraph [0075]).
-41 -
As per claim 15, Ma discloses Wolff media streaming network assistance node of claim 11, wherein the media streaming network assistance node is a base station of a cellular communication network or wherein the media streaming network assistance is coupled to a base station of the cellular communication network (paragraph [0010]).

As per claim 5 16, Wolff discloses The media streaming network assistance node of claim 11, wherein the at least one processor generates the network assistance information by means of mobile-edge-computing, MEC (paragraph [0042]).


As per claim 19, Wolff discloses The media streaming method of claim 17, further comprising: PS15 0404US1 - 42 - using, by a media streaming network assistance node of the radio access network, the media streaming session related information to provide network assistance to the user equipment and/or to at least one further user equipment different from the user equipment (paragraph [0045]).

As per claim 20, Wolff discloses The media streaming method of claim 1, wherein 10 the network assistance information assists the user equipment in selecting at least one parameter of a buffering procedure and/or an initial media quality (paragraph [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 13 are rejected under 35 USC 103 as being unpatentable over Wolff et al. (hereinafter “Wolff”, US Patent Publication 2016/0088527 A1) in view of Kampmann et al. (hereinafter “Kamp”, US Patent Publication 2008/0256272 A1).
As per claims 4, 13, Wolff does not explicitly disclose The user equipment of claim 1, wherein the user equipment generates the media streaming session related information based on time-dependent changes of a buffer level during buffering in the media streaming session.
However, Kamp teaches the buffer fill levels vary over time.  The buffer fill levels may initially be kept small and gradually increase with the lapse of transmission time (paragraphs [0005, 0020, 0053-56, 0072, 0078, 0156]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Kamp’s media streaming session related information based on time-dependent changes of a buffer level during buffering in the media streaming session in Wolff’s equipment improving the behavior of the data stream transmission in an environment with temporary interruptions.

As per claim 8, Wolff does not explicitly disclose the user equipment of claim 1, wherein the parameter set by the user equipment includes at least a buffering parameter of a buffering performed in the media streaming session.
However, Kamp teaches the buffer fill levels vary over time.  The buffer fill levels may initially be kept small and gradually increase with the lapse of transmission time (paragraphs [0005, 0020, 0053-56, 0072, 0078, 0156]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Kamp’s parameter set by the user equipment includes at least a buffering parameter of a buffering performed in the media streaming session in Wolff’s equipment improving the behavior of the data stream transmission in an environment with temporary interruptions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 28, 2022

/BARBARA B Anyan/Primary Examiner, Art Unit 2457